DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-3, 5-16, 18, 20-28, 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted for Applicant’s Remarks mailed June 16, 2022. In addition, Dmitriev providing a flag or other indicator in a video file of a program to indicate that a promotional item needs to be displayed while pausing or otherwise affecting the display of the main program. However, the prior art fails to teach or suggest “wherein the form information comprises an indication specifically for the form indicated by the form information to pause the video or to continue displaying the video when displaying the form, the indication being independent of any user selection during the displaying of the video, the indication being a true/false toggle, and either (i) pausing the video when displaying the form if the true/false toggle in the received form information has a true value or (ii) continuing displaying the video when displaying the form if the true/false toggle in the received form information has a false value” and “determining that the video reaches the time defined by said time indication, and in response displaying the form, wherein determining that the video reaches the time defined by said time indication comprises repeatedly, at a first rate, comparing an indication of a current time position of the video with a threshold time associated with the time defined by the time indication in the form information, and, based on at least one of said comparisons, determining that the video reaches the threshold time and, based on this determination, repeatedly, at a second rate, comparing an indication of the current time position of the video with the time defined in the form information, wherein the second rate is higher than the first rate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Spitz et al. (US Pub. 2015/0074711) discloses dynamic binding of live video content.
	Kokenos et al. (US Pub. 2014/0109118) discloses offering items identified in a media stream. 
	Andrews II et al. (US Pub. 2009/0276805) discloses a method for generation and playback of supplemented videos. 
	Tsai et al. (US Pub. 2013/0151352) discloses a system enabling interactive in-video shopping from external domains. 
	Zindler et al. (US Pub. 2016/0027067) discloses interactive digital video product placement and purchasing. 
	Hudson et al. (US Pub. 2002/0078456) discloses a system for interactive video content programming. 
	Lenahan et al. (US Pub. 2013/0117262) discloses content display systems and methods. 
	Pierre et al. (US Pub. 2003/0070182) discloses a method and apparatus automatic pause and resume of playback for popup on interactive TV. 
	Lemmons (US Pub. 2003/0028873) discloses post production visual alterations. 
	Livesey (US Pub. 2008/0255961) discloses product information display and purchasing. 
	Gugliuzza et al. (US Pub. 2009/0307092) discloses a system for providing media content.
	Buron et al. (US Pat. 8,458,053) discloses click-to-buy overlays.
	Shenkler (US Pub. 2016/0239198) discloses integrated multi-platform user interface/user experience. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 29, 2022